Citation Nr: 1619189	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for acne scars.

3.  Entitlement to service connection for wound scars, to include the nose and forehead.  

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

The Veteran is represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1965 to December 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO in St. Petersburg, Florida.   

The Veteran requested a hearing before the Board in the June 2012 substantive appeal, via VA Form 9.  In a February 2016 letter, the Veteran was informed that a Travel Board hearing had been scheduled for March 17, 2016.  The record indicates that the Veteran did not attend the scheduled hearing.  As the Veteran has not presented any reasons for not appearing at the March 2016 Travel Board hearing, the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2015).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for headaches and a back disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service.

2.  Symptoms of the current tinnitus disability have been continuous since service.

3.  The Veteran has a current disability of tinnitus. 

4.  The Veteran has a current diagnosis of acne scars. 

5.  The Veteran had symptoms of acne scars during service. 

6.  Acne scars were incurred in service.  

7.  There was no in-service injury to cause a scar, including to the nose and forehead. 

8.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a disability of wound scars to the nose or forehead.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for acne scars have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for wound scars, to include the nose and forehead, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the Board is granting service connection for tinnitus and acne scars, the issues are substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

As to the issue of service connection for wound scars, in January 2010, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection for, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The January 2010 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, the Veteran received a VA examination August 2010.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Laws and Regulations 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Board finds that the weight of the evidence, as discussed below, does not reflect a diagnosis of wound scars to the nose or forehead, and the currently diagnosed acne scars are not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, as to the diagnosed acne scars and claimed wound scars, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  

The Veteran's currently diagnosed tinnitus is a "chronic diseases" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable as to tinnitus. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

As discussed below, the Board is granting presumptive service connection for tinnitus based on continuity of symptomatology since service separation under 
38 C.F.R. § 3.303(b); therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 
10 percent within one year of service are rendered moot and will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tinnitus 

The Veteran essentially contends that he developed tinnitus during service due to in-service exposure to acoustic trauma, and that the tinnitus has continued since service separation.  Specifically, the Veteran advanced experiencing acoustic trauma during 23 years of service in the Navy from exposure to multiple artillery fire, explosions, and aircraft engine noise.  See February 2010 VA audiology treatment record.     

The evidence of record, including a February 2010 VA audiology treatment record, demonstrates that the Veteran has a current tinnitus disability that was intermittent in nature.  The February 2010 VA audiology treatment record reflects the Veteran reported intermittent tinnitus aggravated by cold weather, with a history of in-service noise exposure and tinnitus during service.   

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from aircraft and artillery fired while performing duties during approximately 20 years of service in the Navy.  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service. 

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of tinnitus have been continuous since service.  The Veteran is competent to report noise exposure in service, as well as tinnitus that he experiences at any time.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (" ringing in the ears is capable of lay observation ").  The February 2010 VA audiology treatment record reflects the Veteran reported a history of in-service noise exposure and tinnitus during service and intermittent tinnitus since service.  

The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued since separation from service.  Although the Veteran was not specifically diagnosed with a tinnitus disability during active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  While service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to tinnitus, the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board finds the Veteran's assertions of the onset of tinnitus during service and reports of tinnitus since service, in the context of the demonstrated in-service acoustic trauma, histories of recurrent tinnitus, and current diagnosis of tinnitus, are sufficient to place in equipoise the question of whether symptoms of the current tinnitus were continuous since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for tinnitus based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) have been met, with the service connection 
benefit being granted, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C.A. § 7104 (stating that the Board decides only actual questions of law or fact).

Service Connection for Acne Scars 

The Veteran contends generally that acne scars are related to active service.  Specifically, in the December 2009 claim, the Veteran first advanced that acne scarring symptoms began during service in January 1970.  

Initially, the Board finds the Veteran has a current disability of acne scars.  At the August 2010 VA examination, the VA examiner specifically assessed acne scars. 

Next, the Board finds that Veteran had symptoms of acne scars during service.  At the April 1965 service entrance examination, the Veteran was clinically evaluated as normal and no acne scars were noted.  A service treatment record from March 1977 reflects the examiner assessed acne scarring, and the September 1987 service separation examination report reflects the service examiner noted scarring.  Further, in the December 2009 claim, the Veteran first advanced that acne scarring symptoms began during service in January 1970.  

After a review of all the lay and medical evidence of record, resolving reasonable doubt in favor the Veteran, the Board finds that acne scarring was incurred in service.  Favorable evidence includes that the Veteran has advanced that acne scarring occurred while in service, the face and skin were clinically evaluated as normal at the April 1965 service entrance examination, and two separate in-service examiners noted acne scarring during service, including the March 1977 treating examiner and the examiner at service separation in September 1987.  Other evidence of record supporting service connection, in this case, includes a diagnosis of acne scarring approximately 20 years after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the March 1977 service treatment note and the September 1987 service separation examination report both reflecting acne scarring, and lay statement establishing acne scarring symptoms during service, tends to show that the symptoms of an acne scarring disability had onset during service, that is, shows it was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for acne scarring has been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Wound Scars 

The Veteran contends generally that wound scars to the nose or forehead are related to active service.  Specifically, in December 2010 claim, the Veteran wrote that nose or forehead scar or scars begin during service in January 1970.  
After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates no in-service injury to cause a scar, including to the nose and forehead.  Service treatment records show acne scarring, but show no evidence or indicia of a wound or residual wound scarring.  Acne scarring onset in service as shown in service is a separate issue from the claimed wound scars, so the acne scarring may not be considered also as a wound scar or as evidence of a wound scar during service under the facts of this case where the preponderance of the evidence shows no injury or wound during service that is capable of causing a scar or that would suggest a wound had occurred.  The acne scarring (for which service connection is being granted) accounts for the claimed scarring of the nose or forehead that has generally, but without specifics as to any injury, been attributed by the Veteran to a wound that impliedly occurred during service.  38 C.F.R. § 4.14 (2016) (stating that pyramiding, the rating of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (to avoid pyramiding, none of the symptomatology for any one of the conditions may be duplicative or overlapping with the symptomatology of the other condition).

On the question of whether there was an in-service injury that included to the nose and forehead, the Board finds that the service treatment records appear complete, and that an injury sufficient to cause a scar to the nose and forehead would have ordinarily been recorded during service had it occurred.  Service treatment records are absent for any complaint of or symptoms of an injury to cause a wound scar to the nose or forehead.  Except for the acne scars (for which service connection is separately being granted), the Veteran's skin was clinically evaluated as normal at the September 1987 service separation examination.  

Service treatment records reflect that the Veteran sought treatment for various conditions, including foot pain, a bone chip, buzzing in the right ear, throat irritation (treated with a salt water gargle), contact lenses, and a two centimeter laceration to the right thumb (treated with steri-strips and gauze).  There is no indication from the service treatment records that the Veteran ever sought treatment for symptoms of a wound scar to the face during service.  As he sought treatment for a laceration to the thumb, it is highly likely he would also have sought treatment for any similar laceration/cut/wound to the face, including the nose and forehead.  The April 1965 enlistment examination report notes that the head and face were each evaluated as clinically normal, and the September 1987 service separation examination report also notes clinically normal examinations for the head and face.  In contrast, the September 1987 service separation examination report shows the Veteran's report of clinical findings of other disorders, including acne scars (discussed above) and the service-connected hemorrhoids, while the Veteran at the same time provides no history or indication of a wound scar to the nose or forehead.  Additionally, on the September 1987 report of medical history, the Veteran reported or discussed with the examiner various disorders, including frequent or severe headaches, sinusitis, pain or pressure in chest, leg cramps, rectal disease, arthritis, and foot trouble, but gave no similar history of any scarring wound to the face, including nose or forehead.  

The complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially because the Veteran was treated on multiple occasions for the complaints or disorders listed above, especially including what would be a very similar laceration injury (to the right thumb).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).     

The Board also finds that the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a disability of wound scars or residuals of wound to the nose or forehead.  At the August 2010 VA examination, while specifically assessing acne scars, as discussed above, the VA examiner did not assess a wound scar to the nose or forehead, or even scarring that is "consistent with" a wound scar injury during service to suggest that a wound may have occurred during service.  While the evidence of record reflects acne scars and tinnitus, as discussed above, as well as the service-connected right foot and hemorrhoids disabilities, various VA treatment records, including the August 2010 VA examination, demonstrate no history or diagnosis of wound scars to either the nose or forehead or scarring that is "consistent with" such a wound scar injury during service.  As indicated, service connection has been separately granted for the acne scarring disability, which will be rated and compensated, so will not also be considered as evidence of a separately asserted wound injury.  See 38 C.F.R. § 4.14.  As the history and findings show no wound scar(s) to the nose or forehead, and the evidence does not even suggest scarring that is consistent with a wound scar injury to suggest the occurrence of a wound injury during service, the Board finds there is no current disability of wound scars, to include the nose and forehead.   

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the evidence shows no wound or wound scarring in service or at any time during the current claim, including immediately prior to the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing that a recent diagnosis of disability prior to a veteran filing a claim is relevant evidence on the question of current disability). 


For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for wound scars, and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.   See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  

Service connection for acne scars is granted. 

Service connection for wound scars, to include nose and forehead, is denied.  


REMAND

Service Connection for Headaches and a Back Disorder

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Concerning the issue of service connection for headaches, an August 1975 service treatment record reflects the Veteran sought treatment for a headache during service.  Additionally, at service separation the Veteran reported "frequent or severe headaches."  See September 1987 report of medical history.  The Veteran has not received a VA examination for the claimed headache disability.  For these reasons, the Board finds remand is warranted to obtain an opinion as to whether the Veteran currently has a headache disability, and whether any headache disability is related to the headache during service.  

The Veteran has also advanced that back disability is due to service.  The September 1987 report of medical history, completed by the Veteran, reflects the Veteran reported recurrent back pain.  VA treatment records from May 2010 and February 2011 reflect the Veteran reported chronic back and cervical spine pain.  The Veteran received a VA examination in August 2010.  The August 2010 VA examiner indicated the inability to relate any current back disorder to service.  No rationale was provided.  While VA medical documentation of record indicates that the Veteran does not have a currently diagnosed back disorder, VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 
9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that a new VA examination would be helpful in the instant matter.

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation that potentially could be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records.  

Accordingly, the issues of service connection for headaches and a back disorder are REMANDED for the following action:

1.  Request the Veteran to provide information as to any private medical treatment for the issues on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disability, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).
2.  Schedule the appropriate VA examinations to address the relationship, if any, between any identified headaches and/or back disorder and active service.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that the documents were reviewed.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.
      
      Headaches 
      
      The examiner should advance the following opinion:
      
Is it at least as likely as not (probability of at least 
50 percent) that any currently diagnosed headache disorder had its onset in, was caused by, or is otherwise related to service?  In answering this question, please discuss the service treatment records that show treatment for headaches in service, including an August 1975 service treatment record and the September 1987 report of medical history.  
      
      Back Disorder 
      
      The examiner should advance the following opinion:
      
Is it at least as likely as not (probability of at least 
50 percent) that any currently diagnosed back disorder had its onset in, was caused by, or is otherwise related to service?  In answering this question, please discuss the September 1987 report of medical history reflecting recurrent back pain.  

3.  When the development requested has been completed, and the AOJ has ensured compliance with the requested actions, the issues of service connection for headaches and a back disorder should again be reviewed and readjudicated by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


